 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers,Local 3, AFL-CIO and Regional Scaffolding &Hoisting Co., Inc. and Local 1536, UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO. Case 2-CD-745April 1, 1988DECISION AND DETERMINATION OF-DISPUTEBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONThe charge in this Section 10(k) proceeding wasfiled July 7, 1987,1 by the Employer, RegionalScaffolding & Hoisting Co., Inc., alleging that theRespondent, Local 3, International Brotherhood ofElectrical Workers, AFL-CIO, violated Section8(b)(4)(D) of the National Labor Relations Act byengaging in proscribed activity with an object offorcing the Employer to assign certain work to em-ployees it represents rather than to employees rep-resented by Local 1536, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO.The hearing was held September 17 and October 2before Hearing Officer Mary Mooney.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record,2 the Board makes the following fmd-ings.I. JURISDICTIONThe Employer, a New York corporation, is en-gaged in the operation of installing and maintainingexterior material and personnel hoists (elevators) inthe construction industry. In the course and con-duct of its business operations, the Employer annu-albr derives gross revenues in excess of $500,000and purchases and receives scaffolding and othermaterials valued in excess of $50,000 directly fromsuppliers located outside the State of New York.We find that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act. The parties stipulate, and we find, that1 All dates refer to 1987 unless otherwise specified.2 After the hearmg was closed, the Electrical Workers Local 3 for-warded to the Board a copy of a decision by the New York Plan for theSettlement of Jurisdictional Disputes. The Employer excepts to this prof-fer of additional evidence, asserting that the decision may not be addedto the record after the close of the hearing absent a motion for reconsid-eration or for a reopening of the record. We agree with the Employerand therefore do not admit the additional evidence into the record Wenote that consideration of this document would deny the parties the op-portunity for vow dire and cross-examination and would violate theBoard's Rules. See Secs. 102.90, 102.65(e)(1), and 102.68 of the Board'sRules and RegulationsElectrical Workers Local 3 and Carpenters Local1536 are labor organizations within the meaning ofSection 2(5) of the Act.II. THE DISPUTEA. Background and Facts of DisputeAs a member of the Hoisting Trade Associationof New York, Inc., the Employer is party to a col-lective-bargaining agreement with CarpentersLocal 1536. Pursuant to the collective-bargainingagreement, the Employer employs members ofCarpenters Local 1536 to install and maintain itsmaterial hoists. The Employer has never had a col-lective-bargaining relationship with ElectricalWorkers Local 3 and does not employ any mem-bers of Electrical Workers Local 3.In March, the Employer began installation of itsmaterial hoist at a jobsite which is located at 60Wall Street, New York, New York. The installa-tion involved, among other things, running apowerline to the hoist from the main power sourceprovided by the general contractor, hooking up thecontrol lines from the hoist motor to the basetower unit, and installing the upper and lower limitswitches?3 brackets, and gate switches on the hoist.The Employer assigned all of this work to mem-bers of Carpenters Local 1536.Concurrent with the installation work, membersof Electrical Workers Local 3 were performingelectrical work for Arc Electric, the subcontractorproviding the electrical power at the constructionsite. Electrical Workers Local 3 approached theEmployer about performing some of the hoist in-stallation work, particularly the running of thepowerline and the hookup of the control lines. TheEmployer's vice president, Michael Mazzucca, in-formed Michael Whalen, business agent for Electri-cal Workers Local 3, that the work would be as-signed to carpenters. When the Employer attempt-ed to proceed with the installation work, however,it was unable to do so as it was unable to obtainthe necessary electrical power, even though allother contractors at the site had power.Mazzucca contacted Electrical Workers Local 3in an attempt to resolve the dispute and havepower restored at the site. According to Mazzucca,he was informed by Whalen that power would beprovided to the Employer if the Employer agreedto permit members of Electrical Workers Local 3who were working at the site to perform the dis-puted work. Mazzucca further testified that theEmployer was under pressure from the generalLimit switches are electrical switches which automatically stop thehoist car at the top or bottom of the hoist tower. These switches preventthe hoist car from crashing through either end of the tower.288 NLRB No. 33 ELECTRICAL WORKERS IBEW LOCAL 3 (REGIONAL SCAFFOLDING)371contractor to get the hoist working because con-struction work on the upper floors of the buildingcould not proceed until the material hoist was com-pleted. Because of this pressure, Mazzucca accededto the Electrical Workers' demand and agreed toallow members of Electrical Workers Local 3 torun the powerline from the main power source tothe Employer's hoist and hook up the control linefrom the hoist motor to the base tower unit.After the Employer agreed to allow ElectricalWorkers Local 3's members to perform the work,power was restored to the Employer at the site.Electrical Workers Local 3, however, denies anyinvolvement with the Employer's loss of power atthe site.In late June, the Employer attempted to raise thehoist tower several floors so that materials couldbe brought to the upper floors which were underconstruction. This procedure is commonly knownas "jumping." When a jump is made, the hoisttower is raised by the hoist car. The upper limitswitches are removed by hand and reattached tothe hoist tower at the top floor. According to theEmployer, this procedure does not involve the per-formance of any electrical work and takes only 15minutes if done properly. The Employer assignedthe work to carpenters.The Employer's attempt to perform the Junejump, however, was unsuccessful because it wasunable to obtain electrical power. When the Em-ployer contacted a representative of the CarpentersUnion to find out why the jump had not been com-pleted, it was informed that Electrical WorkersLocal 3 wanted to have its members do the upperlimit switch work. Mazzucca contacted Whalen,who confirmed that Electrical Workers Local 3felt it was necessary to have its members on thejump. The Employer refused to assign the work tomembers of Electrical Workers Local 3 and filedthe instant charge. After the charge was filed, theEmployer's power was restored at the site and thejump was successfully completed by carpenters inearly July.Again, Electrical Workers Local 3 denies any in-volvement with the Employer's loss of power atthe site.B. Work in DisputeThe record evidence indicates that the disputedwork involved the installation and maintenancework on the material hoists, including running apower line to the hoist from the main powersource, hooking up the control lines from the hoistmotor to the base tower unit, and installing and ad-justing the upper and lower limit switches, brack-ets, and gate switches on the hoist, at the jobsite lo-cated at 60 Wall Street, New York, New York.4C.Contentions of the PartiesElectrical Workers Local 3 asserts that this Sec-tion 10(k) proceeding is not properly before theBoard as there is no reasonable cause to believethat Section 8(b)(4)(D) has been violated. Further-more, it asserts that there is an agreed-uponmethod for voluntary adjustment of this dispute.Specifically, Electrical Workers Local 3 contendsthat this dispute should be settled under the NewYork Plan for the Settlement of Jurisdictional Dis-putes (the Plan) as contained in its agreement withthe New York Electrical Contractors Association.The Employer contends that it is not currentlycovered by the Plan under its collective-bargainingagreement with the Carpenters.5 Furthermore, theEmployer points out that its collective-bargainingagreement with Carpenters Local 1536 provides forthe resolution of jurisdictional disputes by a Juris-dictional Panel established jointly by the HoistingTrade Association of New York and the Carpen-ter's District Council. Thus, it contends that thereis no agreed-upon voluntary method for the resolu-tion of the instant dispute, and absent such amethod for dispute resolution, the dispute is prop-erly before the Board and the Board should awardthe work in question to carpenters.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must find reasonable cause to believe thatSection 8(b)(4)(D) has been violated and that theparties have not agreed to a method for voluntaryadjustment of the dispute.Electrical Workers Local 3 contends that there isno reasonable cause to believe Section 8(b)(4)(D)has been violated because it had nothing to do withthe Employer's loss of electrical power. It is notthe Board's duty to determine at this time whetheran 8(b)(4)(D) violation of the Act has occurred, butrather only whether there is reasonable cause tobelieve that there has been a violation of the Act.4 The disputed work as stated in the notice of hearing involves allwork involved with the raising of the elevation of the material hoist atthe jobsite located at 50 Wall Street, New York, New York. The recordindicates, however, that the disputed work in reality consists of the workdescribed above5 Under the Employer's collective-bargaining agreement with the Car-penters, the Employer agreed to be bound to all pre-1975 decisions of theNew York Plan. This provision apparently reflected the fact that prior to1975, the Carpenters were bound to decisions by the New York PlanWhile the Carpenters have recently rejoined the New York Plan, themost recent agreement between the Carpenters and the Employer, agreedto after the Carpenters' return to the New York Plan, in no way bindsthe Employer to current decisions under the Plan 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn light of the suspicious timing of the Employer'sloss, and restoration, of electrical power and Maz-zucca's testimony that Whalen told him that powerwould be restored if the work in dispute wasawarded to Electrical Workers Local 3, we con-clude that there is reasonable cause to believe thatthe Local was involved in the shutdown of theEmployer's electrical power and thus reasonablecause to believe that there has been a violation ofthe Act.Electrical Workers Local 3 further contends thatthe Board should defer resolution of this dispute tothe Plan. While the Employer's collective-bargain-ing agreement with the Carpenters provides for theresolution of jurisdictional disputes by a Jurisdici-tional Panel, that panel is not the Plan to whichElectrical Workers Local 3 is subject. Further-more, it is clear that the collective-bargainingagreement between the Carpenters and the Em-ployer does not bind the Employer to current deci-sions under the Plan. It is well established that theBoard will not defer to arbitration if all partieshave not agreed to be bound by a single tripartitearbitration. Stage Employees IATSE Local 659 (KingBroadcasting Co.), 216 NLRB 860, 862 (1975).Here, the parties are separately bound to differentjurisdictional dispute resolution forums, they arenot bound to the same jurisdictional dispute resolu-tion forum. Therefore, we will not defer.On the basis of the entire record, we concludethat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred and thatthere exists no agreed-upon method for the volun-tary adjustment of the dispute within the meaningof the Act. Accordingly, we find that this disputeis properly before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certification and collective-bargainingagreementThe Employer, through the Hoisting Trade As-sociation of New York, has had a series of collec-tive-bargaining agreements with Carpenters Local1536. Article IV of their collective-bargainingagreement provides that members of CarpentersLocal 1536 will perform "the installation, erecting,removing and placing of building material hoists•. . and collar clamps to keep rails from slipping•. . and any other work and jurisdiction now inthe possession of Hod Hoist Carpenters, membersof Local Union 1536 (Carpenters)."The Employer has never had a collective-bar-gaining agreement with Electrical Workers Local3.The Employer's collective-bargaining agreementwith the Carpenters covering the work in dispute,and lack of any collective-bargaining agreementwith the Electrical Workers, weighs in favor ofawarding the work in dispute to employees repre-sented by Carpenters Local 1536.2. The Employer's preference and pastpracticeThe Employer operates at several locationsthroughout the metropolitan New York area andemploys Carpenters Local 1536 members at thesesites to perform all the installation and maintenancework on its material hoists. Prior to March, theEmployer had never assigned any work to mem-bers of Electrical Workers Local 3 and there is noevidence that workers represented by the Electri-cal Workers have ever performed this type ofwork on material hoists. The assignment of the dis-puted work to employees represented by Carpen-ters Local 1536 is consistent with the longstandingpractice of the Employer and, therefore, this factorfavors an award to employees represented by Car-penters Local 1536.3. Relative skillsThe Employer's employees receive special train-ing from the manufacturer of the material hoists onthe installation and operation of the hoists. There isno evidence that any members of Electrical Work-ers 3 have ever received any training relating tothe installation or operation of the hoists. Thisfactor, therefore, favors an award to employeesrepresented by Carpenters Local 1536.4. Economy and efficiency of operationThe Employer's witness, Mazzucca, testified thatit is both more economical and more efficient tohave the disputed work performed by carpenters.He testified that if the Employer were required toassign this work to employees represented by Elec-trical Workers Local 3, in addition to under-utiliz-ing its carpenters, the Employer would have tospend additional time and money to train the elec-trical workers on the hoist operations. According- ELECTRICAL WORKERS IBEW LO:e 4ly, this factor favors an award of the disputedwork to employees represented by CarpentersLocal 1536.ConclusionAfter considering all the relevant factors, weconclude that employees represented by Carpenters1536 are entitled to perform the work in dispute.We reach this conclusion relying on the collective-bargainging agreement between the Employer andthe Carpenters, the Employer's past practice andpreference, and relative skills, economy, and effi-ciency of operations. In making this determination,we are awarding the work to employees represent-ed by Carpenters Local 1536, not to that Union orits members. The determination is limited to thecontroversy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.CAL 3 (REGIONAL SCAFFOLDING)3731.Employees of Regional Scaffolding & HoistingCo., Inc. represented by Carpenters Local 1536 areentitled to perform all installation and maintenancework on the material hoists, including running apowerline to the hoist from the main power source,hooking up the control lines from the hoist motorto the base tower unit, and installing and adjustingthe upper and lower limit switches, brackets, andgate switches on the hoist, at the jobsite located at60 Wall Street, New York, New York.2.Electrical Workers Local 3 is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Actto force Regional Scaffolding to assign the disput-ed work to employees represented by it.3.Within 10 days from this date, ElectricalWorkers Local 3 shall notify the Regional Directorfor Region 2 in writing whether it will refrain fromforcing the Employer, by means proscribed by Sec-tion 8(b)(4)(D), to assign the disputed work in amanner inconsistent with this determination.